Citation Nr: 0410484	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  98-10 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than July 23, 1996 for 
the award of benefits under the Survivors' and Dependents' 
Education Assistance Program (Chapter 35).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The appellant is the daughter of the veteran.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a February 1998 rating decision of the Department 
of Veterans Affairs (VA) Educational Center and Regional Office 
(the RO) in Muskogee, Oklahoma.  

Procedural history

In August 1997, the Muskogee Educational Center received the 
appellant's claim of entitlement to an effective date earlier than 
July 23, 1996 for an award of benefits under Chapter 35.  In a 
February 1998 rating decision, the claim was denied.  
The appellant disagreed with the February 1998 decision and 
initiated this appeal.  The appeal was perfected with the timely 
submission of the appellant's substantive appeal (VA Form 9) in 
June 1998.  


REMAND

In her June 1998 substantive appeal (VA Form 9), the appellant 
requested that she be allowed to present testimony at a personal 
hearing before a Member of the Board at the RO.  However, the RO 
transferred her education folder to the Board in February 2003 
without scheduling the appellant for a hearing.  The Board sent a 
letter to the appellant in March 2004 to verify that she still 
wanted a hearing; she replied in March 2004 that she did.  


To ensure full compliance with due process requirements, this case 
is REMANDED to the RO for the following action:

VBA should schedule a the appellant for personal hearing before a 
traveling member of the Board at a RO or other appropriate VA 
facility which is convenient to the appellant.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) [to be 
codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



